Citation Nr: 9911424	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability 
with residuals of radiating leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985. 



The present claim comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection was denied for the purported disability identified 
above.


FINDING OF FACT

A low back disability with residuals of radiating leg pain is 
not currently shown.


CONCLUSION OF LAW

A claim for service connection for a low back disability with 
residuals of radiating leg pain is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he or she has presented 
evidence the claim is well grounded; that is, that the claim 
is plausible.  If he or she has not, the appeal fails as to 
that claim, and the Board is under no duty to assist him or 
her in any further development of that claim, since such 
development would be futile.  38 U.S.C.A. §  5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also 
Caluza v. Brown, 7 Vet. App.  498 (1995), wherein the United 
State Court of Veterans Appeals, now the United States Court 
of Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the present case, the evidence does not 

demonstrate that the disability claimed by the veteran that 
is the subject of this appeal is currently shown.  Since 
service connection cannot be granted for a disability that is 
not shown to be manifested, the Board must accordingly find 
that a claim for service connection for any such disability 
is not well grounded and therefore must be denied pursuant to 
the decision of the Court in Edenfield v. Brown, 8 Vet. App. 
384 (1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The evidence in the veteran's claim folder does not include 
any medical records that establish a current disability; that 
is, the veteran has not submitted any records, nor has he 
indicated that any records are available, that demonstrate 
the presence of a low back disorder.  The veteran, while 
claiming that he currently has chronic back pain, is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions of service-connected 
back pain to be of no probative value.  

It is noted that the veteran's service medical records (SMRs) 
do show treatment for inservice complaints of back and leg 
pain.  In addition, in his Notice of Disagreement (NOD) of 
July 1997, he stated that he was told by military doctors 
that he received a "crus[hed] disk" that "press[ed] against 
[his] nerve."  It must be emphasized, however, that the 
evidence does not demonstrate, by means of clinical findings, 
the presence of any back disorder in the more than 13 years 
that have elapsed since his separation from service.  It is 
also noted that the veteran, in that NOD, stated that he was 
not receiving any continuing treatment for back complaints.

Accordingly, the Board is of the opinion that the evidence 
demonstrates that a back disability with residuals of 
radiating leg pain is not currently shown.  A current 
diagnosis of a low back disability is not indicated, and by 
his own admission he has not sought medical treatment for 
this particular problem subsequent to service.  



Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual, at this time, that service 
connection for a low back disability with residuals of 
radiating leg pain could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. §  5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996) and 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  The Board also notes that its duty to assist the 
veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  As stated by the veteran 
in his NOD, no additional evidence exists to support a 
diagnosis of a low back disability with residuals of 
radiating leg pain. The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.




ORDER

A claim for service connection for a low back disability with 
residuals of radiating leg is not well grounded and is 
accordingly denied. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

